DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the newly added amendments more applicable prior art has been found. None of the prior art from the previous Office Action is used here within; instead prior arts Yamanashi, US 2016/0098614 A1 (Yamanashi) and Rattner et al., US 2019/0125249 A1 (Rattner) are used.
The claim objections made to claims 2, 7, 8, 12, 17, and 18 has been withdrawn due to Applicant’s amendments.
The 35 USC 101 rejection made to claims 1, 2, 4-8, 10-12, 14-18, and 20 has been withdrawn due to Applicant’s amendments and arguments.
Claims 1-20 are pending; claims 1, 2, 8, 9, 11, 12, 18, and 19 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi, US 2016/0098614 A1 (Yamanashi) and further in view of Rattner et al., US 2019/0125249 A1 (Rattner).
Regarding claim 1, Yamanashi teaches a method comprising: 
obtaining a parallel-polarized image (wherein photographing unit 320 first performs photographing by setting such that a polarized component having the same polarization direction as the polarization direction of the polarized light; i.e. generating a parallel-polarized image)(Fig. 2; Abstract and [0041]) of a skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]); 
(then, photographing unit 320 performs photographing by setting such that a polarized component having a polarization direction perpendicular to the polarization direction of the polarized light; i.e. generating a cross-polarized image)(Fig. 2; Abstract and [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]); 
generating a difference image from the parallel and cross-polarized images (wherein image acquiring unit 330 acquires the two input images as a parallel polarized image and a perpendicular (cross) polarized image and outputs them to differential image producing unit 340 for producing a difference image between the two input images)(Fig. 2; [0043] and [0045]); 
applying a thresholding operation to the difference image (wherein binarizing unit 351 binarizes the differential image by comparing each pixel value of the differential image to a predetermined threshold value)(Fig. 2; [0047]) to determine at least one portion of the difference image having an intensity greater than or less than a threshold intensity (to determine regions/pixels in the image that have a brightness/intensity greater than the threshold (setting the pixels to “1”) and less than the threshold (setting the pixels to “0”))([0047-0048]); 
determining an oiliness metric (determining a detected gloss region (a result of determining a gloss condition))(Fig. 2; [0048-0049]) using the at least one portion of the difference image (the region detecting unit 352 detects a region in the image where the brightness difference between the two input images is large, indicating a detected gloss region)(Fig. 2; [0048-0049]), the oiliness metric being indicative of a skin surface oil quantity (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]).
Yamanashi teaches that an image is generated that shows regions in which the degree of sebum secretion is high (Fig. 7; [0066-0069] and [0079]); however, Yamanashi does not explicitly teach “outputting an indication of the oiliness metric”.
(Abstract); wherein outputting an indication of the oiliness metric (wherein the user may be presented with results of their skin care analyses, including oil 1270)(Figs. 12g and 14d; [0487], [0493], and [0496]); and that the oiliness metric being indicative of a skin surface oil quantity (wherein the oil score is based on the amount of oil in the skin and can be compared against users in the same demographic or just showing results without comparison)(Figs. 12g and 14d; [0493] and [0496]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanashi to include outputting to a user the indication of the oiliness metric since it allows the user to get a more accurate indication of their skin condition and see if results of taking care of their skin by viewing historical results of the skin care analyses is working (Rattner; [0487]). 

Regarding claim 2, Yamanashi teaches wherein determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) includes determining at least one of an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities greater than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity greater than the threshold (setting the pixels to “1”))([0047-0048]), or an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities less than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”))([0047-0048]).  

Regarding claim 3, Yamanashi teaches illuminating the skin area (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]) with polarized light of a first polarization orientation (with polarized light of a first orientation)([0040-0041]); capturing the parallel-polarized image with polarized filtering of the first polarization orientation (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the first image is taken such that a polarized component has the same polarization direction as the polarized light (i.e. parallel-polarized))(Figs. 1 and 2; [0041]); and capturing the cross-polarized image with polarized filtering of a second polarization orientation (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the second image is taken such that a polarized component has a polarization direction perpendicular to the polarization direction of the polarized light (i.e. cross-polarized)(Figs. 1 and 2; [0041]), wherein the first and second polarization orientations are mutually orthogonal (wherein the first orientation being parallel and the second orientation being perpendicular, they are thus mutually orthogonal (i.e. generating a right angle between the two orientations))([0041]).  

Regarding claim 4, Yamanashi teaches wherein determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) includes determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) in accordance with at least one of a skin color or a skin texture (wherein determining the gloss condition includes taking into account skin color; i.e. to determine brightness of the skin color)([0058-0059] and [0063]). Rattner teaches wherein specific textures of the skin can be detected, such as depth of a line or wrinkle, which can be used it assist in one or more skin analyses ([0283]); and wherein skin analyses include oil detection ([0484]).

Regarding claim 5, Yamanashi teaches taking at least one of the parallel-polarized image (wherein photographing unit 320 first performs photographing by setting such that a polarized component having the same polarization direction as the polarization direction of the polarized light; i.e. generating a parallel-polarized image)(Fig. 2; Abstract and [0041]) or the cross-polarized image (photographing unit 320 performs photographing by setting such that a polarized component having a polarization direction perpendicular to the polarization direction of the polarized light; i.e. generating a cross-polarized image)(Fig. 2; Abstract and [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]).  
However, Yamanashi does not explicitly teach performing one or more correction operations on one of the images.
Rattner teaches light sources that can be controllable that illuminate the user when the camera captures an image of the user ([0017]); wherein the illumination can be polarized using one or more polarizers ([0270]); and wherein the images can undergo one or more correction operations (using a transformation function for color correction)([0226]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanashi to include a correction operation on one or more of the images since the correction (like color correction) allows more accurate skin analyses (Yamanashi; [0226]).

Regarding claim 6, Rattner teaches comprising performing a calibration operation (skin analysis calibrations)([0226]).  

Regarding claim 7, Yamanashi teaches wherein the intensity threshold is determined in accordance with an 80-95th percentile intensity value of the difference image (wherein binarizing unit may adjust a threshold value for producing the binary differential image so that the gloss region satisfies a predetermined condition; i.e. thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the threshold can be changed based on a predetermined condition that the condition can be in accordance with an 80-95th percentile intensity value)([0082] and [0087]).  

Regarding claim 8, Yamanashi teaches wherein determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) includes determining at least one of an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities greater than a threshold intensity (to determine regions/pixels in the image that have a brightness/intensity greater than the threshold (setting the pixels to “1”))([0047-0048]), or an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities less than a threshold intensity (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”))([0047-0048]).  
However, Yamanashi does not explicitly teach wherein there is a “first” threshold intensity and a “second” threshold intensity; and wherein the second threshold intensity being less than the first threshold intensity.
Rattner teaches a skin analysis device (Abstract); wherein outputting an indication of the oiliness metric (wherein the user may be presented with results of their skin care analyses, including oil 1270)(Figs. 12g and 14d; [0487], [0493], and [0496]); calculating the average L value (which represents intensity/lightness) for the entire image ([0408]); using a first threshold intensity (a light threshold for the top 25% lightest pixels)([0409]) and a second threshold intensity (a dark threshold for the top 25% darkest pixels)([0409]); and wherein the second threshold intensity being less than the first threshold intensity (wherein the dark threshold is a lower intensity than the light threshold intensity)([0409])(further threshold values may be changed to suit)([0413]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamanashi to include using a plurality of different thresholds since it allows the system to eliminate pixels from consideration such as eliminating the effects of skin color anomalies (Rattner; [0409]), which in turn would increase the accuracy of skin analyses by removing the outlier pixels.

Regarding claim 9, Yamanashi teaches determining the skin surface oil quantity (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) using the oiliness metric (determining a detected gloss region (a result of determining a gloss condition; the region detecting unit 352 detects a region in the image where the brightness difference between the two input images is large, indicating a detected gloss region)(Fig. 2; [0048-0049]). Rattner also teaches displaying the skin surface oil quantity (Fig. 14d; [0496]).

Regarding claim 10, Yamanashi teaches a non-transient computer readable storage medium (a storage medium)([0051]) containing instructions (containing control programs)([0051]) for execution by a processor for carrying out the method of claim 1 (and a processor such as a CPU for implementing the method of claim 1)([0051]).

Regarding claim 11, see the rejection made to claim 1, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 12, see the rejection made to claim 2, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 13, Yamanashi teaches an illumination source (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]), wherein the illumination source (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]) is configured to illuminate the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]) with polarized light of a first polarization orientation (with polarized light of a first orientation)([0040-0041]); and an image capture device (photographing unit 320 includes camera 130)(Figs. 1 and 2; [0041]) with polarized filtering (camera 130 has a polarizing filter)(Fig. 1; [0041]) of a second polarization orientation (wherein the polarizing filter on the camera 130 can have a polarization direction perpendicular to the polarization direction of the polarized light that illuminates face 210)(Fig. 1; [0041]), wherein at least one of the first and second polarization orientations is selectable (wherein the polarization filter of the camera 130 is adjustable)(Fig. 1; [0031]) so that the polarization orientations are the same for capturing the parallel-polarized image (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the first image is taken such that a polarized component has the same polarization direction as the polarized light (i.e. parallel-polarized))(Figs. 1 and 2; [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]) and mutually orthogonal (wherein the first orientation being parallel and the second orientation being perpendicular, they are thus mutually orthogonal (i.e. generating a right angle between the two orientations))([0041]) for capturing the cross-polarized image (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the second image is taken such that a polarized component has a polarization direction perpendicular to the polarization direction of the polarized light (i.e. cross-polarized)(Figs. 1 and 2; [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]).

Regarding claim 14, see the rejection made to claim 4, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 15, see the rejection made to claim 5, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 16, see the rejection made to claim 6, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 17, see the rejection made to claim 7, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 18, see the rejection made to claim 8, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 19, see the rejection made to claim 9, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 20, Rattner teaches wherein the processor is configured to execute instructions (electronic device 10 includes processors)([0251]) to generate at least one of a treatment evaluation or a treatment suggestion (using one or more skin analyses and characteristics of one or more skin care products, to recommend an appropriate skin care product for a user)([0230-0231]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov